Citation Nr: 9909327	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  97-17 O65A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a right shoulder 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from April 1953 to May 1955, 
and November 1957 to November 1961.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
in February 1997 that denied the claimed benefits.


FINDINGS OF FACT

1. The claim for service connection for a right shoulder 
condition is not accompanied by any medical evidence to 
support the claim.

2. The claim for service connection is not plausible.


CONCLUSION OF LAW

The claim for service connection for a right shoulder 
condition is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
diagnoses of right shoulder problems.  The veteran's June 
1953 induction examination did not note any shoulder 
problems.  The veteran's May 1955 separation examination 
found his upper extremities, including shoulder, to be 
normal.  An October 1957 enlistment examination found the 
veteran's upper extremities, including shoulder, to be 
normal.  One notation concerning the veteran's shoulder 
states that in August 1961, he was treated for pain "on L 
[left] side chest U.L.Q. [upper left quadrant] radiating into 
shoulder."  The impression given was of pleurisy.  The 
veteran's separation examination in October 1961 found his 
upper extremities, including shoulder, to be normal.

Private medical records show that in July 1995 the veteran 
was treated for right shoulder pain.  The veteran's condition 
was described as including limited range of motion, with the 
pain starting at the top of the shoulder and radiating down 
into the lateral upper arm.  The impression given was of 
bursitis.  Examination showed "no obvious fracture or 
dislocation," and the examiner saw "no obvious bursal 
calcification to suggest calcific bursitis."  The examiner 
also stated that there was "a well defined calcific density 
noted adjacent to corocoid process [sic] may very well be 
representing vascular calcification."

Other private medical records show that the veteran was 
treated for right shoulder discomfort in June 1996.  Plain 
radiographs of the shoulder demonstrated "a rather prominent 
Type II acromial process with some spurring off the tip of 
the anterior acromion.  There [wa]s some degenerative change 
at the AC [acromioclavicular] joint.  A bit of sclerotic 
change at the greater tuberosity."  The impression given was 
of "chronic impingement syndrome, right shoulder, with a 
mild secondary capsulitis."

An undated letter from a friend who played baseball with the 
veteran from March through August 1954 states that he does 
"remember [the veteran] having a sore arm."  Another 
letter, dated June 24, 1996, states that this person played 
baseball with the veteran while in the military in 1954, and 
that he remembers the veteran "constantly complaining about 
a sore shoulder when he [the veteran] pitched."  The letter 
also states that the veteran eventually had to give up 
pitching because of the pain in his shoulder. 

A letter dated July 1996 states that the veteran was going to 
physical therapy three times a week for a month under 
doctor's orders.  The letter did not specify whether the 
physical therapy included the veteran's right shoulder.

The veteran also submitted a newspaper clipping about his 
playing baseball while with the U.S. Army in Germany.  
Pictures of the veteran playing baseball with the two friends 
who attested to his right shoulder problems were also 
submitted by the veteran.

Analysis

Service connection connotes many factors, but basically means 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service or, if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §§  1110, 
1131.  This determination requires a finding of a current 
disability that is related to an injury or disease incurred 
during service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A person submitting a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a); see also Carbino v. Gober, 10 Vet. App. 
507 (1997).  A well grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of §  [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claim must be accompanied by supportive evidence and 
that such evidence "must justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak 
v. Derwinski, 2 Vet. App. 609, 610 (1992).  In order for a 
claim to be well grounded, there generally must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
some circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability (including through presumptions that 
certain diseases manifesting themselves within certain 
prescribed periods of time are related to service).  Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).

The quality and quantity of the evidence required to meet the 
veteran's burden will depend upon the issue presented by the 
claim.  Where the issue is factual in nature, competent lay 
testimony, even if only consisting of the veteran's 
testimony, may constitute sufficient evidence to establish a 
claim as well grounded.  However, where the issue involves 
medical causation or a medical diagnosis, it requires 
competent medical evidence establishing the claim as 
plausible or possible.  Evidentiary assertions by the 
appellant must be accepted as true for purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Nevertheless, a claimant does 
not meet his burden by merely presenting lay testimony, 
including his own, since lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. at 610-11 (1992).

The veteran has submitted evidence of diagnoses concerning 
his right shoulder.  Medical records from July 1995 cite an 
impression of bursitis in the right shoulder, and June 1996 
medical records list an impression of chronic impingement 
syndrome with mild secondary capsulitis.  

The veteran states that he incurred his right shoulder 
condition while playing baseball during his first period of 
active duty.  While service records don't make 

reference to a right shoulder injury, the veteran has 
submitted statements from two friends who played baseball 
with him while in service, and remember his right shoulder 
complaints.  These lay statements are evidence that the 
veteran complained of shoulder problems while in service, but 
the question to be resolved is whether the veteran's current 
right shoulder disability is related to the problems 
experienced in service.

In this regard, the veteran has not submitted any medical 
evidence to connect the current diagnoses of right shoulder 
problems with an injury or disease that occurred during his 
military service.  Although the veteran's statements and 
testimony as to factual matters must generally be accepted as 
true for determining whether his claim is well-grounded, his 
opinion that right shoulder complaints from his time in 
service are related to current shoulder problems is entitled 
to no probative weight because, as a layperson, he is not 
competent to offer such an opinion.  Espiritu.  Medical 
evidence regarding medical diagnosis and etiology is 
required.  Examinations of the veteran's right shoulder noted 
his report of injuring his right shoulder playing baseball.  
However, evidence which is simply information recorded by a 
medical examiner and without any additional medical comment 
by the examiner, is not competent medical evidence.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); LeShore v. 
Brown, 8 Vet. App. 406 (1995).  In this case, there is no 
medical evidence showing that any current problems with his 
right shoulder were caused by an injury or disease incurred 
while he was in service.

Therefore, the criteria for establishing a well grounded 
claim under Caluza v. Brown are not met, since the veteran 
has not provided any medical evidence showing a nexus between 
a right shoulder condition and an in-service injury or 
disease.  Lacking such evidence, the veteran's claim is not 
plausible and so must be denied as not well grounded.



ORDER

In the absence of a well-grounded claim, service connection 
for a right shoulder condition is denied.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

- 7 -


- 1 -


